Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This Office Action is made non-final in accordance with the Pre-Brief Appeal decision on 11/23/2021
2. Claims 26-41 are currently pending. 
3. Earliest effective filing date is 2/21/2017 as long as provisional application 62/461755 contains all the elements currently claimed.
Contents of this rejection: 
	1. 35 U.S.C. 101 claim interpretation
	2. Art Rejections 
	3. Response to Arguments 
	4. Prior art cited but not relied on
Claim Interpretation – 35 U.S.C. 101
There is no 35 U.S.C. 101 rejection given for the current claims because there is no abstract idea. Looking at independent claim 26, 31, 40, and 41, the only steps recited are receiving and transmitting information. This does not fall under any of the enumerated abstract ideas, so a 35 U.S.C. 101 rejection will not be given. Please note that if the claims are amended in the future to include additional steps that are more than receiving and transmitting data, there might be a rejection given at that time. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-35 and 37-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Jacobi (US 6317722B1). 
Regarding claims 26, 31, 40, and 41, Jacobi discloses a logistics backbone system comprising a communication circuitry and processing circuitry (Col. 2, lines 33-45 disclose that the invention is a computer-implemented service, thus having a communication and processing hardware circuitry) whereby the logistics backbone system is configured to: 
	receive, at the logistics backbone system, a request for information related to a logistics object that is identified by a globally unique identifier in the form of a uniform resource identifier (URI); wherein the URI is formed from an identifier of the logistics backbone system, an identifier of the logistics object, and an identifier of an issuer that issued the identifier of the logistics object (Looking at Fig. 6, there is a website for amazon.com. Amazon.com is the logistics backbone system. The specific URI is the URL address shown at the top of the image. The URI is formed from an identifier of the logistics backbone system (Amazon.com), an identifier of the logistics object (recs), and an identifier of an issuer that issued the identifier of the logistics object (Amazon company); and 
respond to the request with information related to the logistics object (the entire screen displayed in Fig. 6 is information about the recommendations which are the logistics objects). 
Regarding claims 27 and 32, Jacobi discloses the methods of claim 26 and 31 further comprising:
determining that the logistics object is hierarchically related to another logistics object that is also identified by a globally unique identifier in the form or a URI (As shown in Fig. 6, the recommendations have a hyperlink in the recommendations pages, so those particular logistics objects are hierarchically related to the logistics object of the recommendation page); 
obtaining information related to the another logistics object using the globally unique identifier of that another logistics object (Again, when the actual recommendation object is clicked, this will pull up its information. See further Col. 8, lines 45-50);  
wherein the information with which the logistics backbone system responses to the request includes or is determined from the information related to the another logistics object (The hyperlink is related to the another logistics object). 
Regarding claim 28, Jacobi discloses wherein the obtaining comprises sending from the logistics backbone system to another logistics backbone system, a request for information related to the another logistics object (Looking at Col. 7, lines 30-50, Amazon.com has two logistic backbone systems – one that is Amazon specific, and one that is a general Web server application. Any information sent and received will need to go from Amazon to the web server); 
receiving, at the logistics backbone system from the another logistics backbone system, the information related to the another logistics object in response to sending the request (See limitation above). 
Regarding claim 29, Jacobi further teaches retrieving from a database of the logistics backbone system information that is related to the logistics object by way of the information describing the logistics object itself (See Fig. 6 and accompanying explanation in the rejection to claim 26). 
Regarding claim 30, Jacobi further teaches retrieving, from another logistics backbone system, information that is related to the logistics object by way of the information describing another logistics object that is hierarchically related to the logistics object (See rejection to claims 26 and 28). 
Regarding claims 33-35, the rejections to claims 27-29 encompass each and every limitation presented in claims 33-35. Claim 26 shows how the websites of Amazon.com are formed, which all include the backbone system, object, and identifier of the issuer. 
Regarding claim 37, the object is product, in this case a book in Fig. 6. 
Regarding claim 38, as discussed in claim 26 above there are at least two different backbone systems. These are decentralized as a general web server is not part of Amazon and a general web server contains logistics information for multiple different logistics hierarchical levels for its various users. 
Regarding claim 39, all of these limitations are simply nonfunctional descriptive labeling. There is nothing done with the particular information. The information will be received in the exact same way regardless of whether the information is one of the claimed limitations or any other piece of information not claimed. There is no integration of the use of the information beyond it amounting to it being displayed, which is simply printed matter.  That said, as discussed in claim 26, the information is related to content of the logistics object. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobi in view of Official Notice.
Regarding claim 36, the Examiner takes Official Notice that the logistics objects on Amazon can include a transport unit. As discussed in Claim 12, line 67, Amazon has millions of items. It is old and well-known to one skilled in the art that Amazon.com contains transport units as one of its millions of items. 
Prior art cited but not relied on
1. Leung US20070156281 which is directed to tracking systems and labels with a unique product identification code. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687